057-/5
                                  ELECTRONIC RECORD




COA#        06-14-00002-CR                       OFFENSE:        38.04


            Tommy Scott Thomas v. The State
STYLE:      0f Texas                             COUNTY:         Gregg

COA DISPOSITION:       Affirmed                  TRIAL COURT:    124th District Court


DATE: 12/16/14                     Publish: No   TC CASE #:      41489-B




                         IN THE COURT OF CRIMINAL APPEALS


           Tommy Scott Thomas v. The State of
STYLE:     Texas                                      CCA#:
                                                                      OS 7-/5'
          A??ELLAH7-*>                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          "R&FMfb                                     JUDGE:

DATE: _      _2il   fqjlMizr                          SIGNED:                           PC:_

JUDGE:              fM Umm^p-                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD